NORMA LEE COOLING, Plaintiff Below, Appellant,
v.
JERRY D. SMITH Defendant Below, Appellee.
No. 499, 2008.
Supreme Court of Delaware.
Submitted: February 11, 2009.
Decided: February 17, 2009.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 17th day of February 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision dated August 28, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.